Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number:15/167,866
Filing Date: May 27, 2016
Appellant(s): GOLDMAN



__________________
Joshua E. KIM
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 19, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

WITHDRAWN OBJECTIONS
In view of applicant’s argument, the objection over claim 1 is hereby withdrawn.

Status of Claims
Claims 6 and 26-40 have been withdrawn as being drawn to a nonelected species. 
Claims 1-5, 8-9, 11-21, 24-25, 41 and 43 have been rejected and are under appeal.

Claims 1-5, 8-9, 11-21, 24-25, 41 and 43 stand rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Denniff (2014), Peng (2001), Ceglarek (2009) and Rudge (2014).

(2) Response to Argument
In response to the rejection of claims 1-5, 8-9, 11-21, 24-25, 41 and 43 under 35 U.S.C. 103(a).

Appellant argues that the combination of cited references does not disclose a method where multiple samples from multiple microsampling devices are analyzed in an automated fashion. Instead every single cited art discloses a single microsampling device that is manually processed individually.
The examiner respectfully points out that Denniff teaches a method comprising at least step of: extracting/analyzing an analyte from a sample collected by microsampling device (VAMS samplers/Mitra, page 8488, right column, 4th full paragraph++) including multiple microsampling devices (the multiple tips shown in Fig. 1 reads on multiple microsampling devices, page 8490, right column, 4th full paragraph, line 2++ and Fig. 1) and further teaches that nd paragraph++) and Rudge’s teaching of cartridge, it is obvious for one skilled in the art to combine the teachings of the cited references in a method of automatic analysis of multiple samples from multiple micosampling devices with expectation of success. The appellant has not demonstrated the criticality of the specific limitation (such as automation of extraction and mass spectrometric analysis of multiple samples from multiple microsampling devices with new and unexpected result). Therefore, regarding automating a manual activity (see MPEP 2144.04 III), the court held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art; and regarding the limitation “multiple microsampling devices” (which is considered “duplication of parts”, see MPEP 2144.04 VI. B), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In the instant case, the primary references suggests the use of a robotic system and suggests the use of multiple sampling tips. Thus, automating the system which is known in the art as established by Peng, is obvious. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BIN SHEN/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                                                                                                                                                                                                                             /LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                                                                                                                                                                                                                          

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.